Citation Nr: 0421790	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  04-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a separate evaluation for tinnitus for each 
ear, to include whether a clear and unmistakable error (CUE) 
was made in an August 1988 rating decision which assigned a 
single 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to May 1946 
and from October 1947 to October 1962.

The instant appeal arose from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Sioux Falls, South Dakota, which found that 
separate, compensable evaluations for tinnitus of each ear 
were not warranted and also found no CUE in an August 1988 
rating decision which assigned a single 10 percent rating for 
tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provided an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The appellant's representative has requested, in a written 
statement to the Board of Veterans' Appeals dated July 12, 
2004, that this claim be remanded in order to comply with 
VCAA notification requirements.  In the present case, the 
record shows that the veteran was not issued a VCAA notice 
letter in connection with the claim on appeal.  With regard 
to the CUE aspect of the claim on appeal, the Board notes 
that the duties to notify and assist imposed by the VCAA are 
not applicable where CUE is claimed.  Parker v. Principi, 15 
Vet. App. 407 (2002); VAOPGCPREC. 7-2004 (July 16, 2004).  
However, the duties to notify and assist imposed by the VCAA 
are applicable with regard to the veteran's contentions that 
separate ratings for tinnitus in each ear are warranted based 
on the laws and regulations that were in effect when the 
veteran filed his claim for entitlement to separate ratings 
in January 2003.  Accordingly, a remand is required for 
corrective action in response to the appellant's request.

For the reasons stated, this case is REMANDED for the 
following actions:

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the veteran 
and his representative should be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claim; which information 
and evidence, if any, the claimant is 
required to provide to VA; and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  They 
should also be notified that the claimant 
should provide any evidence in his 
possession that pertains to his claim.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




